In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Suffolk County (McNulty, J.), entered May 28, 1999, which, inter alia, awarded her maintenance of only $2,000 per week for only 10 years, and the plaintiff cross-appeals, as limited by his brief, from stated portions of the same judgment which, inter alia, awarded the defendant maintenance of $2,000 per week for 10 years.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The trial court properly awarded the defendant 30% of the plaintiff’s partnership interest in his law firm (see, Domestic Relations Law § 236 [B] [5] [d] [6]).
Moreover, the trial court properly considered all relevant factors before awarding maintenance to the defendant, and the amount and the duration of the award represent a provident exercise of discretion (see, O’Shea v O’Shea, 237 AD2d 499; Sperling v Sperling, 165 AD2d 338).
The parties’ remaining contentions are without merit. Mangano, P. J., S. Miller, Friedmann and Feuerstein, JJ., concur.